Citation Nr: 1409095	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral elbow disability.

2. Entitlement to service connection for a heart disability, including heart attack.

3. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active service from February 1979 to February 1982 and from May 1988 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Veteran initially requested a hearing, but withdrew his request in August 2011.  

The Board remanded the issues on appeal for additional development in March 2012 and another remand is necessary before the Board may consider the issues on the merits. 

A review of the Virtual VA paperless claims processing system includes the Informal Hearing Presentation submitted by the Veteran's representative on his behalf.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system includes an October 2013 RO decision concerning issues not currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there are adequate medical opinions upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

For the claimed elbow and erectile dysfunction disabilities, the May 2012 VA medical opinions are inadequate.  The examiner impermissibly discounted the Veteran's reports about elbow and erectile dysfunction symptoms beginning in service based upon an absence of medical evidence.  Additional medical opinions are needed as detailed below.

For the heart disability, the March 2012 remand directed that the Veteran undergo a VA heart examination.  The examination has not taken place and must be scheduled as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact an appropriately qualified clinician for a nexus medical opinion on the claimed elbow disability.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled)

The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any current elbow disability is attributable to the Veteran's period of military service?  The examiner must the Veteran's reports of elbow pain in service and his documented January 2006 report of left elbow pain during weather changes.   

The examiner must provide a detailed rationale for the opinion.  The Veteran is competent to report on his in-service injuries and his recollections of elbow pain and medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Contact an appropriately qualified clinician for a nexus medical opinion on the claimed erectile dysfunction. 
The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled.)

The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any current erectile dysfunction is attributable to the Veteran's period of military service?  The examiner must specifically consider the Veteran's reports of erectile dysfunction in service and the 1998 service treatment records documenting urological treatment.   

The examiner must provide a detailed rationale for the opinion.  The Veteran is competent to report on his recollections of in-service erectile dysfunction and medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA heart examination.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  A clinical examination with all indicated tests and studies should be conducted.  

The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any current heart disorder is attributable to the Veteran's period of military service?  The examiner must consider the Veteran's recollection of readily observable symptoms and in-service electrocardiograms from December 1990 and July 2005 showing sinus bradycardia in service.    

The examiner must provide a detailed rationale for the opinion.  The Veteran is competent to report on his readily observable symptoms and his recollections of medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


